 I)tI('ISI()NS () NA IONAI. I.ABOR REI.A' IONS BOARI)National Aluminumn l)ivision of National Steel Corpo-ration and Aluminii Workers International Union,I!)cal Union 132, AFL-CIO. Case 9 ('A 12329May 16. 1979)ECISI()N AND ORDERBY MIMBI RS P Nt :I 1.() MIRPIIIY, ANI) TRt I :S)AI.IOn January 3. 1979, Administrative aw JudgeRobert W. I.einer issued the attached I)ecision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting hrief and the GCeneral ('ounsel fileda brief in opposition to the exceptions and in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(h) of' theNational abor Relations Act, as amended, the Na-tional labor Relations Board has delegated its au-thority in this proceeding to a three-membner panel.The Board has considered the record and the at-tached [)ecision in light of the exceptions and briefkand has decided to affirm the rulings, findings, andconclusions2of the Administrative L.aw Judge anc toadopt his recommended Order.ORDERPursuant to Section 10(c) ofi the National l.ahorRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recom iiended Or-der of' the Administrative Law Judge and hereby or-ders that the Respondent, Nationial /Alli numDivision of National Steel ('orporation. lawesviille,Kentuckv. its officers, agents, successors, and assigns.shall take the action set flrth i the said recommentd-ed Order.I Respondent hla excepted to certain crcdIilih tilndings made h hc Ad-mninrisr:lie .;a Juidge. It is the Bard's estabhlished polic\ nolt to i, err ulcIn Adnillitrall i I aw Judge's resolutioinl s itih respect Ii credthhii ilesthe clear preponderance if al l of the rele*it cevidence cninces l' that lilercoltition' ale itncorrectl .iandlrd Dr IIll Prodwls .Inc. 9 N R1t 544(I1950), enld. 188 I .2d 32 3d (ir. 195 1. We have carelulls earnlled therecord and find nol ha sis ir r ersilng his firdings2 're agree With the Admnlrl trativc l.ai lg. dge r llhe reasi l net ilth hxhim. thai Reponndent liled tl eslablish tha.t it had ;i hilesi belie Ihalleniplyccs Hrlown nt lv, lrd had en;laged hll nli11llitucIl idiiilg tilhe trlkexwhich disqualificd hem Ir reilnst.tement. ItIc Ci coIctis conchlded t RC-spondenls relflual. i these circumstnances. to, ristte these srikers uprllIheir unconditiona l ofier, lo return io xiork iolated Sec 8(al)( ) olit tie Actwithout inlqulirN as t whclhcr r not Br own itlld 1owU lrdl in dlfct engaged inthe alleged mlisconducr t the di\dmlirstraiie I.an Judge. while Ickno Iniedging the G(eneral ( uinel did not have the hurden r o elahllishing halt lri, iand lHi ward did nlt. in act. engag i the alleged nlisl rndultl. ietrlheles,conclude d tIhlt the (iGenerl Co( unsel also met this hburden. Although Ihelimnter linding m: he deemed gratitius under lie clIfcrntlmsalleC here, weadopl ii[)1('ISIONSIAIMINI t)' t lili ( I SR(lBIR I W. I.INI R, Adlliistra;ltixe I.aw .JtldgC: Theoriginal charge in this matter was filed h AlunminumWorkers International Inion. Local Union No. 132 AFl.('10. herein called the Union. on March 21. 1978; theamended charge was filed on April 12. 1978. 'Ihe com-plaint, alleging violations of Section 8(a( I) and (3) of theNational I.abor Relations Act, as amended, herein calledthe Act, together with the notice of' hearing, issued on May5, 1978. The hearing, with all parties represented hby coun-sel, was held on September 11 13, 1978. in Hawesville,Kentucky. Subsequent to the close of' the hearing, briefswere duly filed by all parties. all of which were carefullsconsidered.The principal issue raised bh the pleadings and proof re-lates to Respondent's alleged violation of' Section 8(a)( )and (3) of the Act in ftiling and refusing to reinstate two of'its emploees who, having engaged in an otherwise lawfuleconomic strike. allegedl\ committed acts of serious picketline violence against the property of Respondent.At the hearing, all counsel were afforded fulll opp(ortunityto present oral and written cvidence. and to examine andcross-examine the witnesses. l'he parties s aived oral argu-mnent ater the presentation of the eidence.l:pon the entire record. together v\ith m\ careful obser-vation of the ritlnesses alnd ilh due consideration of thehriet's I make the fllowin:INDIN(iS () IA( IS1. 1111: 11 SINISS ()I RtSP(INI)IN[Ihe complal;tit lleges. Responidenit admits. and I find,thial Respondent i a l)li;lare corporation enigaged in themanufacture and sale of aluminm products at its plant inl Iawesvill le. Kentuclks. )urirg the 12-month period preced-ing the issuianice of, the complaint, a representatixe period,Respondent sold anid shipped goods and materials valued inexcess of $50.(IK) from its l awesville filit? directly topoints outside the State of Kenltucky. Respondent admitsand I find thiat it is a etiploser engaged in commerce andin aln industrs! allecting commerce within the meaning ofSection 2(2) ((). alid (7) of the Act.It. tilt I tIR ()RAt(i\/AII() , INVi() AiMI lie complaint alleges Respondent admits. and I find.that the abhove-captioned union, herein called the Unionhas hbeen. antd is. labor organilzation within the meaning ofSection 2(5) o(f the Act.Ill. 1Il \1 I I tll) N1 AIR I Ai)R PRA(t tI( I SA. Bhlcgron,ld()O July 3. 1974, a majorit of Respondent's employees inthe production and maintenance unit employed at itsltawesville plant voted in a Board-conducted election infaxor of' represeni tation h the nion. which v as thereafterdiulx certified as collective-hbargaining representative in thatunit Respondent a;tnd the nion then entered into a 3->earcollectie hbargaining agreement (Aith ;a 30-day uliioll-secu-rit, clause) which expired at midnight, February 15, 1978.B\ midnight on that dte, the parties failed to conclude flurther collective-hargaining agreement: and at strike by the242 NL.RB No. 63294 NATIONAI. STEEI. CORPORAI IONUnion commenced with its pickets picketing at or near Re-spondent's premises at two locations: the first being the en-trance at thejunction of a road leading perpendicularl intoRespondent's factorN from KentuckN Route No. 334(known as the River Road). that perpendicular road beingcalled the "Access Road": the second picketing point beingat Respondent's Hot Metal Gate at its juncture with Ken-tucky Route No. 271.1 The picketing at these two locationswas conducted pursuant to a schedule wvhereh' usuallNthree members of the Union (employees of Respondent)picketed at each location at one time. The focus of the al-leged picket line violence occurred at or near the AccessRoad Junction at about 8:40 p.m. on February 22, 1978.when about 20 pickets gathered to prevent (whether law-fully or otherwise is unknown) the alleged continued pas-sage of commercial traffic through the picket line. Ihe tin-contradicted testimony of an alleged perpetrator of theviolence, Richard Brown, indicated that the purpose of the20 pickets at the picket site was to attempt to intimidate hba show of numbers any truckdrivers from passing throughthe entrance point.The strike continued (with picketing) until March 8.1978, when negotiations led to a tentative agreement. B I10a.m., Saturday. March I I. 1978, the agreement was ratifiedhb the unit employees. Immediately after ratification andnotification thereof to Respondent, on March I I. nionPresident Mark Fulkerson spoke to Respondent's IndustrialRelations Director, E. H. ("Pete") Gritton.: lie asked Grit-ton when the employees should return to work. and (irittonI According to a map of the area (Resp. Exh II. these two plant reaentrances are not less than 2.0(0 feet apart i connected h direct hne Actu-ally, they are at the t'xt of a right trl;lngle the Iw.o exiernal coinnecting legsof which are Kentucky ighwaNs 334 and 271. he map t the area indldicaicthat these two points are about 3.300 feet apart i. as is the case, those lowhighways are used o travel from one entrance t the other In addition. theparties stipulated certain distances friom the more sgnilicant poini it' pickel-ing herein (the junction of Kentucky State tighw a No 334 and the AccessRoad). Ixooking north along Route 334 from a point south of the lunctiion ofthe Access Road and Roule 334. there is a residence on which was moiunteda porch light under an overhanging porch of some 8 to 10 feet. his porchlight was approximately 90 feet from the midpoint line of the unction of theAccess Road and Route 334. Route 334 (the River Road) is a blacktop roadsome 22 feet in width. From a midpoint in that road to the rear window a acertain red Chevrolet pickup truck (the "security truck"). the parties al irstattempted to stipulate, at the time the ehicle was attacked. that the dstancewas approximately 54 feet from that midpoint on Route 334 to the hackwindow of the Respondent's truck Notwithstanding the withdrawal of (;en-eral Counsel from this part of the stipulation. since all parties slsited the siteand various distances were measured ofl. and in the absence of contradictoryevidence notwithstanding the truck was moving at about I1) I miles perhour) I find that the distance, at that time. from that midpioint line in theJunction on Route 334 to the rear window ot the security truck w hich w:asthen proceeding perpendicularly away from the aforesaid unction. was ap-proximateli 54 feet. I also conclude on the basis ot the stipulation that thedistance from a certain fire barrel to the rear window of the ecurts truck.which fire barrel as on the west side of Route 334 some 8 to I0 e est ofthe road itself. was 82 feet. astly the parties stipulated. and. in addill. theevidence showed, that there were I I- to 12-foot high bushes r trees pliillelto the Access Road on the property of the above residence The elderncealso shows that there were no leaves on the bushes or trees at the tlnie ot thealleged iolence on February 22, 1978 II as also stipulaled that one ot thealleged perpetrators of picket line violence. Hienry tov ard. was tried andconsicted, pursuant to a 1971 indictment. of armed a;ssault uith inltent to rhfor which he was sentenced to 10 ears Iin the cuslodN ot the State ot Kenlucky te served 13 months of that sentence. A the hearing. Respondentadmitted that it knew of the conviction at the time it hired him2 Respondent conceded that (iriltmn and J nles Russelburg. Its ( Ist lt Hlouseforeman. ere supervisors and agents I Respondent within the mean ing tthe Act.told him that the, should return to ork starting with themidnight shift on Sunmdai-MoNinda. March 13, 1978. Grit-ton also stated that all the emplo,ees could return to workexcept Richard Brown. lenrs Howard. and Rohbert Smith.'Ihereafter. on March 13. all 196 employees in the unit re-turned to work except Richard Brown and Ilenr, Ihloard,though both of them were ready and illing to returrt onMlarch 13 when all the striking emplo ees returned to em-plox ment. ulkerson informed Brow n and I loward oft rit-ton's further direction: that lowardl and Brown he at hisoffice thie tfolloing Mlonda nlorlllng.Otn Mondas. March 13, 1978, at separate morning meet-ings. (iritt on to l Blo uni n alld llor ar. it l ulkerson's pres-ence, that the, erer not being reinstated because of theirpicket liie assault on ithe securits truck on :ebhruair 22, for,hich Respondeint h an ewitness: I-orellani JaiesRusselburg. Bron i ad Howard denied the allegatioln.When Huliward later the same das attempted to return towork, he was urned av\. bh Respondent.Oil the basis tf [:ulIkerson's unconditionil ofter. oln behalfof all triking eplosees to return to w rk. m ade to andaccepted h Gritton on March II, I cnclude that thelinion, on behalf t all emplo sNees inclIttling Brown andIlow ard. made atn effectlie nconditional on ier to returnwhich Respondent rejected at the same time with regard toBrov n and I w ard, and which Respondent accepted forall otlher unit employees comntencing March 13 ..R.B..I1. (. l Qtiilt, Initi., 552 .2dl 519. 29 (3d Cir. 1977).Ihe Rslpndent's obligation to reitistate the striking em-plo ees. including Brown ,ind How ard. depends in the firstinLstance upon ani uniccitional offer b h e strikers, or then tli[ (,on their behallf. lcric(n Aachitntrr (' 1. v..1 RH., 424 .2d 1321. 1328. 5th (Cir. 197(1): V. RB. v.1. Pncer, Io , Pww'r )tihtingi' Corp., atd lI'otc'r Btlicai,17d Barlz, NSql/i (Cor/i 304 F.2d 773 (2d (ir. 1962) cf.N.L R.B. (; I)lllt 7troilc/rs. lt .388 .S. 26 (1967).1his wa t done. Moreo er. in ie\ tof(irittions explicit state-menit thilt Br\\ n and Howard should not report. any tfur-ther attemlpt to offer themsel es ftr reinstatement ouldha e been futile. as was indeed the case with Houward.The record shoskNs that tiward had filed about 15 ries-ances durinig the 3 ears of the expired contract and Brownhad filed about 7 In all. some 22(1 grievances were filed hbthe I nion in 1977. about 185 in 1976 and 2() in 1975. Onthe tither hand. Fulkerson himseltf had tiled l) rtevances in1977 on his o n ehalf.It is also uncontested that several other enpltees howere at the picket site here the alleged itolence occurredhad each iled seven to eight ritevances in 1977.A Richard Brow n gries ance. still pendilng at the time ofthis hearing, related to an improper lastitl. IIenr loHuwardhad been through arbitration with Respondent regardilng it5-da. suspensiin. w thlch arbhitratin tcctlrredl alter trnlinat-tion o the strike. It is undisputed that '"lust causc" \\asitiun d hb the arhitralttr totr I loward's -das suspension.l B. lt' Pil ttoinxon ethriari 22. / ','Riclhardi Brtolln, enlplo , el hbs R esponldent siice Matrc h1972. first picketed on I hrurs 21 ftr 3 ti 4 hours at the' Ihe tailturc io reeriplos Rhert Sith s iii Il ll ssue hi i, 1se295 DECISIONS OF NA)IONA I.ABOR R ELATIONS BOARD[lot Metal Gate entrance 6 da s after the strike started. OnFebruary 22, 1978, Richard Brown, with employees Burch.Pate. and Potts. drove to the Access Road entrance at about8:30 p.m.. not because they had been assigned to picket thatnight. hut to join with other unit employees so that b theirshow of numbers they would tend to coerce the truckdriversand to cause them to refrain from passing through thepicket line. Brown recalled seeing Howard arrive at 9 p.m.Sometime after 6:30 p.m. on February 22. Jim Tipmore.employed by Respondent for 7 1/2 years. telephoned Hen-ry Howard and asked him to come out to the picket site tohave a show of people. because Respondent was moingtrucks in and out of the premises. After various detours andmeetings, they ultimately arrived at the picket site about8:50 p.m.. according to Tipmore and Howard. The mea-sured this time of arrival particularly on the arrival. alleg-edly 5 minutes thereafter, of the State police who arrived atabout 9 p.m. I conclude, on the basis of the credited lesti-mony of Gritton and James Russelburg. ilt. and the cir-cumstances herein, contrary to their testimony, that thearrived at the picket site at or immediately prior to 8:40p.m.. and that the Kentucky State troopers arrived thereabout 15 minutes after Tipmore and Howard arrived.Whereas Gritton's and Russelburg's testimony on the pointhad some basis of actual timing. Howard's and Tipmore'stestimony was essentially sequential. I conclude that Rus-selburg's and Gritton's testimony on this point was morereliable. I do not credit Brown's recollection on the point.In any case, the 20 unit employees at this picket site werestanding. at that time, near a fire drum' waring them-selves. The fire drum had wood on fire within it. and it issharply disputed just how high the flames showed above therim. Some of Respondent's witnesses testified that theflames were 3 feet beyond the height of the 4-foot highdrum. General Counsel's witnesses testified that the tire.when it showed above the rim at all, varied in its heightabove the rim of the drum. Some oGeneral Counsel's wit-nesses testified that the fire did not rise above the rim andwas hardly smoldering. I conclude. on the testimony of Re-spondent's witness, Marsha Morrison. whose observationrelated to the height of' the fire about the time of the allegedviolence. that the flames. at that time. were no greater than15 inches above the rim. The height of the fire obviouslycould and did vary from moment to moment dependingupon the amount of fuel placed in the drum. I credit Mar-sha Morrison's observation and place the height of' theflame above the rim, at 8:40 p.m.. at 15 inches.The only other light mentioned in the record was a porchlight some 90 feet away on a house standing at the junclionof Route 334 and the Access Road. That porch light gaveoff no illumination significant to this case. On this point. Icredit the testimony of James Russelburg. il. Assuming.as Respondent asserts, that there was a full moon on Febru-ary 22. there was no proof concerning when the moon set orconcerning the cloud cover at that time and place. I con-clude, therefore, that the sole source of' light was from thefire and that that source swas variable both in intensitN andstabilits. I find the evidence inconclusive on the flact. as'The fire drum was a 4-foot high. 55-ga;llol steel drum in hilch tlhe pick-ets placed ood and set the wood afire far purposes lf w.rrming themel ,esRespondent asserts. that there was additional reflectivelight from the fire barrel on snow on the ground at thattirme.5At about 9 p.m.. a Kentuck State trooper told the em-ploecs that there had been some trouble and asked them todisperse. lie employees then lett. The evidence shows thatthe trouble l It, hlch the State trooper referred consisted ofhis assertio that lass had been broken in Respondent'sadministration building.In fact, however, the Respondent's security truck hadbeen damaged at about 8:40 p.m. at this picket area: and.as above-noted. Russelburg had identified Hokard andBrown as the perpetrators. as a result of which the weredenied reinstatement.Both Howard and Brown not only denied attacking thetruck but also testified that there was no bad blood or illteeling between either of them and Foreman Russelburg.Russelburg and Bro n attended high school together and,i' not friends in a social sense. knew each other foir 20 years.Ihere is therefore no basis on which to infer that Russel-burg's accusation was based on personal retaliation. Russel-burg often saw lolard, employed by Respondent since1973. while Russelburg often saw Howard. employed byRespondent since 1973, while Russelburg was shop stew-ard. In Januar 1978. when Russelburg was promoted tosuper isor in the Cast louse. he as foreman over HenryHoward, his only black subordinate.Russelburg. emploed when Respondent's aluminumplant opened in September 1970. worked or 7 ears as aurnit emplo ee before becoming (ase Htouse foreman inJ.anuar 1978. At all imes since 1974. he was a member ofthe nion and Wi as elected shop steward by Cast Houseemployees for the final 2 ears of the collective-bargainingagreement. rhich epired FebruarN 1978. He was shopsteNs ard s hen promoted out o the unit to become fboreman.( .t, i. tlcgd I olct ( ol Febr'll2, .22, ]978Respondent retained. as its security guards. persons em-ploed by (lark Secu-it Agency. On the night of February22. 1978. because o an apparent strike by employees of thesecurity agenc. Richard Morrison. a Clark Security guardemployed b Respondent, became the assistant chief of se-curit at National Aluminum. He was never an employeeof Respondent.At ahout 8 p.m.. he drove off in Respondent's securitytruck on his inspection rounds. About 10 minutes later. asMorrison drove down Access Road toward KentuckyRoute 334. and while he was about 30 to 40 feet from thejuncture of these two roads, his windshield was struck b amissile. alter identified a aa steel ball bearing. With thetruck's CB radio. he contacted the guardchouse where guardKelI and Foreman Russelburg were present and told themthat the vehicle had been struck." He then turned the truckaround and. within 2 or 3 minutes. returned to the guard-house around 8:15 p.in., rhere he found Kells and Russel-' I he light luom the tire hbarrel cnlstiluted the sole source oit light until the.rrlisl 1 Respondenli's secutrit truck. he truck's headlighls ere the other,ignli an l ,n surce hile the truck wai present. s ill he seen helov,.t B1 8:20 p ill .Speruisor (iritiln called the State police hecause 1 IthisItic ltlc i296 NATIONAL STEEL (ORPORATIONburg. Because Kelly was afraid to undertake his subsequentguard duties alone. Russelburg agreed to accompany himon his rounds. Thus with Kelly in the truck with him, andwith a cracked front windshield. KellN and Russelburgdrove off on Kelly's rounds with Kelly driving and Russel-burg seated at his right. Russelburg testified that theN droveoff on the rounds within 2 or 3 minutes after Morrisonreturned and took a circuitous route within Respondent'spropertN before the truck stopped at about 8:40 p.m. at thejunction of Access Road and Kentucky Route 334. RichardMorrison. however, testified that he saw the truck leave atabout 8:30 p.m. and go directly to junction. I credit Morri-son. except I conclude that Kelly and Russelburg departedat about 8:15 or 8:20 p.m. I further conclude that the truckarrived at and stopped at the junction before 8:40 pm.In any event, after stopping at the junction. before 8:40p.m.. though it was pitch black darkness. Russelburg testi-fied that he saw Richard Morrison's wife. Mlarsha Mlorri-son, approaching the junction in a white van wherein Mrs.Morrison customarily brought guard Morrison his lunch.General Counsel's witnesses could not recall ans such whitevan. As Mrs. Morrison approached the junction in thewhite van. Russelburg said that Kelly drove the pickuptruck out into River Road and U-turned around in a right-hand turn so that the driver's seat faced out into RiverRoad and then. completing the turn. started back up theAccess Road. following Mrs. Morrison's white an. whichwas proceeding ahead of their securit, truck. In the turn.with the truck headlights swiveling on the pickets. Russel-burg was within 20 to 30 feet of the pickets who erewarming themselves 8 feet off the road at the fire barrel. Herecognized. he testified. onlI to pickets who were patrol-ing the area nearer the road. and he did not recognize thefaces at the fire barrel because he was concentratinlg on thepatroling pickets immediately near the turning truck. Trav-eling up the Access Road while the truck was moving at 10to 15 miles an hour returning toward Respondent's plant.Russelburg said something hit the back of the truck in thetruck bed. Russelburg said that he looked out of the rearwindow of the truck and that saw that two persons had leftthe pickets. had stepped out toward the junction (about 54feet from the rear window) in front of the fire barrel. Heidentified the two persons as Richard Brown and HenrNHoward. He said he saw them in the light of the fire andwith the aid of the moonlight shining on the snow. lie saidthat the porch light of the nearbv house offered no helpfulillumination. In subsequent testimon Russelburg dis-counted the effect of the moonlight shining on the snot buttestified that it was the reflected light from the fire barrelthat was shining on the snow and aiding in overall illiumina-tion. Russelburg said that he not only saw their faces in fullbut also saw their hands, extended in front of them. holdinga certain tpe of slingshot which he described as a "WristRocket" slingshot.7Thus. Russelburg testified that at thetime the missiles hit the bed of his truck. the truck wasabout 25 feet inside the Access Road. with Brown andHoward allegedly standing at a distance of something inexcess of 50 feet from his view 25 feet up Access Road: 22feet (the width of Route 334) plus some 6 or 8 feet hexsond' No phsical descriptiin ol this tnstirumenil as. ch icted except ithu 11 'LI'not shaped in Ihe clal .r -hape ,tf he , -,d silngI.lithe edge of the road where Browni and H o, ard w*ere stand-Ing in ront of the fire bharrel. Russelburg then testified thatimmediatel following his momentarN sighting of Howardand Brown, missiles hit the rear window. completely shat-tering it. and he immediatel ell to the floor and askedguard Kell, how to use the (B radio.Russelburg testified he could not remember i1' eitherBrown or [Io, alrd wore hats or hoods hut recalls that hesaw their tfaces not ItIhstaiding that their hbacks were to thefirelight coming rorm the fire drum.Burch and lipniore testified the, ,ere present hileHloward and Brown were at the fi drum iand did not seethem launch ans missiles at anx truck. nor did the' see an3other emplobee launch such missiles. Hlo ard testified thatat the picket line that night he wore a black cap. a denimjacket, and blue coveralls. lie testified that he did not seeRichard BroAn that night. Brovn testified he sa, HloAardarrive at around 9 p.m.i Brown did not testit concerningwhat he was earing that night. and the record i silent onthe point.In anN event. when Russelburg Icll to the floor of thetruck and poke on the (B radio. he called guard \lorrison.told him that the\ were hit and to call Planlt Manager JimNeelh aind tell him that the securit, truck had been hitagain. It took ahout 2 or 3 minutes ftr Keltl to drise backto the guardhouse. In the drive hack to the ualrdhouse.Russelburg did not tell KellN tile nIimle (of the assailanis orthat he had indentified them or that thes had slingshot:and when he arri ed hack at the guardhouse, he did not tellRichard Molrrison a of this imtorrmation. Kelkl did nottestifs at the hearing.Russelburg at tirst testitied that he did not speak to PlantMlanager Neel, helore he identitied the perpetrators al aninter eIe v ith the State police at 9:30 p.m. He then testifiedthat his testiilOns \, is incorrect a;nd that the first time lietold an one uho h;ald been responsible for breakilg the real,,indos 1 tile truck as hen he told Plant ManlgelNeei on the w\a\ to see tle State police.G(ritton and seel, had first telephoned the State police al8:20 p.m.. a aho. e noted. after guard Morrison retiurlnedfrom his inspection round aid (iritton saA the cr.Lckedwindshield. Nee anid Gritton remained together in Nee 'soffice in the administration building. Some minutes latelMorrison called them to tell of the second assault on tlhttruck after Russelhurg had used the CB radio. Neek agaiticalled the State police (A,:)lo had not responded to the firstelephone call) at 8:45 pn. 1 he police meanwhile had arrived at the other (Hot Metal Giate) picket site at about8:45 p.m. Neelv and Giritton drove to the police at the I lo!Metal Gate aid then folloled the police car arouiind to theAccess Road picketing location. Neel and (ritton there-after separated wlhen lorrison ca;me up and told thatsomeone as hreaking glass back at the AdmllinistrationBuildinl. Neel returned Io tile Administration Building.and Critton renlained iat the Access Road picket line. g\hell(ritton ettirned to the A\dnlinlistrtlOn Building t ahout9:30 p.m., Necl,, was at the A\dillllistlrtion Building. ,\l-thougIh (Grittlon had a con ersati( n t that tlle ilth Neel.regardiing the daillage t the gla.s i the ecurts, tIuck.llhere is, no uggestion that Neel told hlim that Rulsselhurg.297' I d,, wt red i thi, t,:,tnw;i\ See, -,,,u DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho had returned by 8:50 p.m., had mentioned to him thathe had identified the persons who had smashed the rearwindow of the truck. Respondent's Plant Manager Neelydid not testify at the hearing, nor was it asserted-as wasthe case with guard Kelly- that Neely was unlocatable orno longer in Respondent's control.Discussion and ConclusionsThe General Counsel and Respondent appear to agreethat the failure to reinstate economic strikers who have re-quested reinstatement, as here, for picket line misconduct isgoverned by the rule in N.L.R.B. v. Burnup & Sims, Inc.,379 U.S. 21 (1964); Rubin Bros. Footwear, Inc. et al., 99NLRB 610, enforcement denied, 203 F.2d 486 (5th Cir.1953). See: Ohio Power Company, 215 NLRB 165 (1974).In N.L.R.B. v. Burnup & Sims, supra at 22--23 the Su-preme Court (Justice Harlan, dissenting) stated:We find it unnecessary to reach the questions raisedunder §8(a)(3) for we are of the view that in the con-text of this record §8(a)(1) was plainly violated, what-ever the employer's motive. Section 7 grants employ-ees, inter alia, "the right to self-organization, to form,join, or assist labor organizations." Defeat of thoserights by employer action does not necessarily dependon the existence of an anit-union bias. Over and againthe Board has ruled that §8(a)(1) is violated if an em-ployee is discharged for misconduct arising out of aprotected activity, despite the employer's good faith,when it is shown that the misconduct never occurred.See, e.g., Mid-Continent Petroleum Corp., 54 NLRB912, 932-934; Standard Oil Co., 91 NLRB 783, 790-791; Rubin Bros. Footwear, Inc., 99 NLRB 610-611. Insum §8(a)(1) is violated if it is shown that the dis-charged employee was at the time engaged in a pro-tected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and that theemployee was not, in fact, guilty of that misconduct.That rule seems t us to be in conformity with thepolicy behind §8(a)(i). Otherwise the protected activitywould lose some of its immunity, since the example ofemployees who are discharged on false charges wouldor might have a deterrent effect on other employees.Union activity often engenders strong emotions andgives rise to active rumors. A protected activity ac-quires a precarious status if innocent employees can bedischarged while engaging in it, even though the em-ployer acts in good faith....In the instant case, notwithstanding the allegations of thecomplaint, there was no proof adduced to support any dis-criminatory or pretextual Respondent motive in the refusalsto reinstate the strikers; nor was this case presented on anysuch theory. The sole issue was whether Respondent's re-fusal to reinstate Brown and Howard violated Section8(a)(1) of the Act, proof of which requires no showing ofdiscriminatory motivation.9In short, General Counsel, to prevail here, must first es-9 It is unnecessary as in Burnup & Sims, supra, to reach or decide whetherRespondent's conduct also violated Sec. 8(a(3) of the Act.tablish a prima facie case of violation of Section 8(a)(1)consisting of (a) the employees, to Respondent's knowledge,were engaged in the protected concerted activity of a lawfuleconomic strike; (b) an unconditional offer by (or on behalfof) the employees was made to return to work at the con-clusion of the strike, N.L.R.B. v. W. C. McQuaide, Inc.,supra; and (c) Respondent's refusal to reinstate the erst-while striking employees. N.L. R.B. v. Burnup & Sims, supraat 22-23. Here, Respondent does not contest the abovethree factors: that Brown and Howard were known to it asecomonic strikers; that in the morning of March 11, Super-visor Gritton agreed to permit all strikers to return to workcommencing with the early morning (midnight) shift Mon-day, March 13, 1978, except as here pertinent, Howard andBrown, who were excluded from employment by Respon-dent (Gritton); and that Brown and Howard were then andthereafter denied reinstatement by Respondent (Resp. Br.p. 4).I conclude, on the above uncontested findings, that Gen-eral Counsel proved a prima facie case of violation of Sec-tion 8(a)(1) of the Act.The parties further appear to agree that, in this type ofcase, pursuant to the Rubin Bro's. Footwear, Inc., supra.qualification on the burden of proof, N.L.R.B. v. Burnup &Sims, supra at 23, fn. 2, the burden of going forward withthe evidence then shifts to Respondent to establish that itheld an "honest belief' that the striking employees whowere denied reinstatement engaged in misconduct of such aserious character as to justify Respondent in denying themtheir jobs. Rubin Bros. Footwear, Inc., supra at 61 1; Huss &Schlieper Company, 194 NLRB 572, 577 (1971). Once hav-ing established such an "honest belief" that the employeesengaged in the strike misconduct, and were refused rein-statement therefor, Respondent is absolved from liabilityexcept where General Counsel successfully then shouldersthe further burden of affirmatively proving that the dis-charged employees did not, in fact, engage in the conductfor which they were denied further employment. RubinBros. Footwear, Inc., supra at 611.The sole support in this record for Respondent's conclu-sion that Brown and Howard launched the steel ball bear-ings which struck the guard truck is the testimony of Rus-selburg. General Counsel (and the Charging Party) andRespondent, respectively, disagree on Russelburg's honestyand his ability to have made the identification and on thehonesty and credibility of Brown's and Howard's explana-tions and alibis and of their corroborating witnesses.A. Respondent Did Not Have an "Honest Belief' thatHoward and Brown Engaged in the Asserted MisconductI do not credit substantial, and sometimes dispositive,elements in the testimony of Respondent's witnesses Russel-burg, Richard Morrison, and Marsha Morrison. As seenbelow, some of the testimony (Richard Morrison) is dis-credited whether or not contradicted by General Counsel's(or Respondent's) witnesses. Other testimony (Marsha Mor-rison) is discredited because it is inconsistent with the cred-ited testimony of other of Respondent's witnesses (RichardMorrison, E. H. Gritton, and James Russelburg) and, ifcredited, would necessarily have undermined Respondent'sdefense. Lastly, I have discredited Russelburg on the298 NATIONAIl STEEI. CORPORA rlIO)Ngrounds of his interest. his inconsistent testimony nll criticalfacts, and the seeral circumstances which convince me thathis identification of Hioward and Brown as the perpetratorsof the picket line violence was not onl' mistaken but sorecklessly groundless as to he false.1. Richard MlorrisonMorrison testified that, in addition to hearing Russelburgstate on the CB radio. "we a being hit" and "we are comingback," he also not only heard glass breaking. but heard thatthe vehicle was "being struck by something."I am supremely skeptical of Morrison's testimony that.especially in such a short, unexpected conversation. undersuch circumstances, he could identify glass breaking. muchless that the vehicle was being struck by missiles. In anevent, it should be noted that Russelburg testified that theball bearings had first struck the flatbed in the rear of thetruckis prior to other missiles subsequently striking the rearwindow, that he then fell to the floor. asked the driver (Kel-ly) how to use the CB radio. and then radioed RichardMorrison of the event, asking Morrison to then contactPlant Managerr Jim Neely. In short, there is no suggestionin any of Russelburg's testimonyv or in ans other evidence.that at the time Russelburg's radioed to Morrison, missileswere still striking the vehicle. I regard this part of Morri-son's testimony as invention.2On the other hand, he credibly testified that he saw Rus-selburg and Kelly leave the guardhouse in the guard truckat 8:30 p.m." (I conclude it was about 8:15 to 8:20 p.m.)and proceed direcdtl from the guardhouse to the pointwhere it was eventually struck by the missiles the intersec-tion of River Road and the Access Road. This \was the sameroute that Morrison had himself earlier taken. Since Morri-son's further testimony is credited, that it takes onl 3 min-utes to get to the intersection from the guardhouse. Russel-burg and Kelly would have been there well before 8:40p.m., the time Russelburg testified he arrived there. Moreimportant. Morrison's testimonys of Russelburg'S directroute to the intersection particularly contradicts Russel-burg's own testimony about his route. Not onl. did Morri-son: therefore, testify that Russelburg started at about 8:30p.m.. whereas Russelburg said he started out at 2 or 3 min-t0 Russelburg admitted that no steel balls were found in the rear of thetruck If nto missiles struck the truck before the rear uindow was shattered.there would have been no justification for Russelburg to glance out of therear window. Once the missiles struck the rear window. it was 9so hatteredthat no identification could have reasonably been mande through it In spileof the act that Respondent found ball bearings in the cab and none In thebed of the truck. I credit. with reluctance. Russelburg's sersion" Guard Kelly did not testifv. as noted aboIe. His testimony could hasebeen dispositive. Counsel for Respondent's assertion that Respondent couldnot locate Kelly is sufficienl. for me. to nol draw an adverse nterence fromKelly's absence as a witness.3' Indeed. Morrison testified not only that he heard glass breaking butalso that he heard that the glass was ".. crashing n on the people in hetruck. Such testimony is rejected as imaginatlln13 Because of an apparent wildcat strike it guard serice enrploees. Mor-rison was late starting his inspection runds and credibls testlfied that he didnot even return to the guardshack from his earlier inspection n the guardtruck until 8:15 p.m. This conflicts with Russelburg's estimate .il " hen he leftbut appears to be supported by Grittn's testimony that. ha'sing seen hedamage to the truck. he called the police at 8:20 pm I conclude that Mor-rison returned. as Morrison testified. at about 8 15 p m and halit Russelburgthen departed with Kelly in the truck 2 or 3 minutes therealfterutiles al r 8:00 p.m. but Russelburg also testified he did notlgo direetl to the intersection, hut took a it ircuitous irnpec-tion trip arriving at the intersection of Riv er Road and theAccess Road at about 8:4) p.m..In short, to credit Morrison , uld be to undiermine Rus-selhurg. For. it Morrison saw Russelburg go directly to theintersection. and it', as Marsha Morrison testitied. the truck.xwhen she arrived. was parked at the mouth of the AccessRoad. Russelhurg would have had the pickets at. and arriv-ing at. the ire barrel under his direct observation for some-time. It is unnecessary to resol e the dispute between Rich-ard Morrison and Russelburg. both Respondent AXlitnescs.for I conclude. crediting Marsha 1 Morrison. that the truckwas parked on Access Road at 8:40 and that. therefore.Russelburg had the pickets at the fire barrel under his oh-servation for some minutes betfore 8:40 p.m. Needless toadd. however. the internal contradictiotn anmong Respon-dent's own witnesses on this crucial point is not helpful Insupportitng the credibility of Russelburg or the detltse.2. Marsha MorrisonMNarsha Morrison. witle of guard Richard lMorrison, testi-fied that she brought lunch t her hushband at ariltnd 6:t1)p.m. in ai red Caprice ('he rolet. turned int the .\ccssRoa d trom1 Hliglisha 334. and ohsersed the guard truckparked near the intersectioi. Ihe guard truck. I -turnitngaround behind her. followed her up Access Road t a dis-tance of 10 to 15 feet. As she was proceeding u AccessRoad. her car windows being rolled dlown. she testified siteheard glass breaking in the truck behind her.W\hen. a minute or so later. ha, ing delivered the ullch toher hushband. he again turned dos n Access Road tow ardthe intersection. she sas the tlame fromr the tire harrelabout IS inches above the rim and could identitl tieC olthe pickets when confronting ti e pickets blocking her wasat the junction of Access Road and Route 334. She siste dshe returned home no later than 7:3() p.m.I credit Mrs. \lorrtsitn's testiorn, that the tluiae. ait thetime of her return to the intersection. ai "nnnute aillte shedelivered her hushandl's lunch. was 15 inches high nd thatshe cotld idenltifs the hlocking pickets controlting her atthe mouth of Access Road. who were apprarcltl no morethan 10 feet in ront of her at the time. I also credit herinsistan testimony that she Aas dri ing a red ChevroletCaprice rather than her white ;arn aind that she heard lassbreaking in the truck behind her. I di) not credit her testi-mons. which contradicts (iritton's, Russelburg's. ;i l herhusband's that the incidentt inol ing the glass breakiig inthe truck occurred betore 73() p.m. lecr testimony. Itliughinsistanit on the point, and in error, does not bear on otherltestimony herein which clearls establishes that the incidentoccurred at or about 8:4( p.m.Hiavine credited testimon b Mrs. Morrisonl and Russel-burg. and although the resolution of the issue is not directlynecessary to resoltluti n of the issues nIi this case. I relect(jeneral (Counsel's assertion that the e idence lails to l oxsthat tile trutck's rearll- lltlos \las itot brokel n b'1 the picketsnotwithstandiing that the eviience i uholl circumlstanttl.Circunmstantial eidence i sufficient. ()n the other haind, conclude that Russelburg's errouneous idelntiticationl ot thecolor (red erSxs hite) aid cInttigluraritOn (\an tt ,ersus car)299 I)1('ISI()NS () NAIIO()NAI. ABOR RLATIONS BOARDof thie vehicle driven hb Mrs. Morrison is itself a matter of'almost dispositive signiticance'4hoth as to Russelhurg'scredihility (as an observer) and his veracity (willingness totfabricate). For if' he ,as unable to identif' and recall accu-rately an eent of this critical naltlre, when the Morrisonvehicle was within 10 15 feet of' him ftr a length> periodwhile he irst saw it approach and then trailed it. how callone reasonahbly credit his identification of idividuals at adistance of at least 50() teet where the individuals' fbrimiswere cast in shadow and were admittedly visible onls for afleetin second. Furthermore having heen unable to iden-tift' the Morrison vehicle in his headlights. Russelburg'smisidenlification of the vehicle is so patentl' wrong that, aswill he seen herealfter together with other circumstIances, itraises and helps answer the questions whether Russelburgwas not only in error in his identification. hut also wahetherhe was dishonest in his testilnony, and, through him.whether Respondent. had aln "honest belief" concerning theidentity of the perpetrators. In an event. I do not creditRusselburg's identification of the ehicle. aid I colncludethat his lack of credibilit? in identiflin g distant objects.such as Howsarid and Brown. in the availlble light in a briefglance, was established hy virtue of' the aboe testlinon.3. Testimons of' Richard RusselhburgRusselbur testified. in substatnce, that all a distance ofabout 54 eet. while his vehicle was traveling al abo(ut 1 to15 miles an hour and while he was looking out the rearwindow of' the guard truck, after the truck was hit bh aseries of missiles in the rear bed. he sa, Browi and ow a I,,rdstanding with arms up raised their hainds holding "\rislRocket" slingshots.(a) Russelburg testitied that the night was "pitch hlack"and he could identitf Brown and Howaird standing betweenhim and the fire barrel. e thereafter identilied anotherlight source hb which he identified the faces of the perpetra-tors the firelight reflected on the snow. Ill tis real-J. asabove noted. hIe retreated from the position that the moon-light was reflecting on the snow and olerin a source ofillumination. lie also testified that the truck was then pro-ceeding at the rate of about 10 to 15 miles an hour forabout minute (commencineg with the l;-turn. ftllo ingMrs. Morrison's ehicle) befre being struck with the firstmissiles. When the General ('ounsel caultiolned himi thateven at that relativels slow rale of speed. his truck ,would hefurther than 54 feet from the pickets. he changed his testi-monv so that the time in which lie was traveling s ts lessthan a minule. Again, he testified that al'ter arri\vin back litthe guIard shack and then drivinig with Plani M ianaglerJarnmes Neel, to see the State police at about 9:30. he had noconversation with Neelk before speaking to tle State police(where and ,lien he. tor the first time. identiied Browin anidHoward as the perpetrators). Russelburg then changed histestimoin_ slating that he told Neel o their identit, on theway to see the State police.Such selfcontradictions necessairilN detract from Russel-r Mrs lOrrlIsi nS contradiction 1 Russelhul-g as firs CIIrIted h, .rl1CItir R splidnl lt In diretl ex iinatiln. ( insel's \idenll dcLti-l1 ll llt i1 c\-plirc the pinl lie not gi uLinntiiced hs Itic ( iirging Part o, n liirs-c.ili1i-natlon Rcspondent hereaiter failed to inquire ille or tihcruie claril\ thernater. Its bricl i 1millh silent in the pollthurg's overall credibility. In an) event I conclude, on thebhasis of this contradiction and Respondent's falilure to call(or explain the failure to all) Plant Manager Neely to cor-roborate RKusselburg's testimony that he identified the per-petrators to Neely. that Russelburg made no such identifi-cation.(b) Both Kelly and Richard Morrison. on the uncontra-dicted testimony of' Richard Morrison. made written re-ports of the incident of February 22 to Respondent. Neitherreport was produced or ofTered in evidence. Such reportstogether with each guard's written log, would at least showthe time the securits vehicle was at a particular place. If theguard vehicle was not at the place indicated b\ testimonn of'the witnesses as shown in the reports. the alihies of at leastHlenrs Howard might be supported. Since Russelburg testi-fied that he saw Howard and Brown together when the,,launched the steel ball bearings at the truck. Howard's ah-sence from this event would substantially eliminate Brown'spresence as well. Further, such reports might support Rich-ard Morrison's testimon and demonstrate that the securittruck was parked on Access Road. opposite the pickets. fora half-hour. permitting extensive direct observation of' thearrivals. Respondent's failure to produce the reports andthe logs prevents comparing the written documents with thetestimon of all witnesses at the hearing and detracts fromthe credibilit of Russelburg's testimon anid Respondent'sdefense. That Gieneral Counsel ailed to subpena the logsiand reports is not crucial: Respondent was under an affir-ma'ive oligatioln to support its defense b the best avail-lh!e e videlnce within its control. It'lrriolll iwl. l l,/itcdJ IlltrioItlit'. ' t'l pil( t dillrid Imoi 'co vclil ft oA cr I/ t rt i(a¢.;i;iihd t I 10 (/)i/t, Ill ;oA ct ((;itrjud 1tR' (Io /)msi) v.I.. RB. 459 F.2d 1329 (D.C. ('ir. 1972). There was nosuggesMiolll a the hearing or thelreaftler that Respondent didnot hale control o\er these reports. Respondent's failure toproduce ile reports especiall K ell's s upports the infer-ence. uvhich I drawk. that something ! in those reports or logswould detract f'rom Respondent's defense or support (ien-erll CouillsCl's cIse.(c) ('rediling Irvirei.,, Rulssclburg's latter testinilonthat. in fact. lie did tell lalint Manager Neel,, of the identi-fica;ltion of' the ,.'rong-,doers befiore telling the State police.Respondent. I further con1ellde. ',, as obliged to produceNeel to corroborate Russelburg's esthrinion. \While I ac-cept co)lunsel fr Respondllent's ssertion that Respondent\was unable to locate guald Kell. and. lqu,, l drla\ no ad-serse inferelnce lrorn the failure to produce hil. tle samledoes not applI) in the case of' Plant Manager Janies Neel.Respondenlt's filure to produce Neelk to corroborate Rus-selburg's identificatio of' Howard aid Brown a fes miln-uties after the incident not only underlines the contradictionin Russelburg's tesinlonv. ilp)rrl but seemis to mie to sup-port the firlt ersion of' Russelhti rg's subsequlentl! contra-dicled testiimon that he had no conversation with Nel\on the was I) the police anid thus did not identit\ them toNeel\. Ilie Ifailure to tell Neel of such all identificationleads mie to the conclusion that Russelburg did not kno oftheir identit,. In short I credit Russelburg's first versiol-that he did nl tell Neel of the identification of' the twoperpetrators because een at that time. he did not knlowthell. Ihis collclusion is corlsistent with and is supportedhb the filtt that lie told neiither Richard Morrisoni nor300 NATIONAL STEEL CORPORATIONFrank Kelly of such an identification nor that he couldidentify the perpetrators from the time of the incident at8:40 p.m., notwithstanding his later opportunities to do so.Had Neely been produced, I conclude that this testimonywould be unfavorable to Respondent, the party whichwould be expected to benefit from his testimony. District65, Distributive Workers of America (The Hartz MountainCorporation) v. N.L.R.B., 593 F.2d 1155 (D.C. Cir. 1978)f.n. 21, enfg. 228 NLRB 492 (1977): Interstate Circuit v.U.S., 306 U.S. 208, 225-226 (1939).(d) Since it is clear to me that contrary to an)' othertestimony, the sole source of light by which Russelburgidentified Howard and Brown came from the fire barrel(stipulated at 82 feet from the rear window of the truck)and since the relative positions of the fire, the pickets, andthe perpetrators bears directly on the identification andRusselburg's credibility, it is significant that Russelburgfirst seemed to testify that the fire barrel was in front of thetwo persons who launched the missiles, i.e., the perpetratorswere further from him and behind the fire barrel. Passingthis, Russelburg then made clear that the perpetrators werebetween him and the fire barrel. Thus with the shadows onthe perpetrators' faces, Russelburg testified he not only sawtheir faces but also saw they both had something in theirhands. He first testified on direct examination with regardto what was in their hands that he ". ..didn't know what itwas." Although he also said on direct examination that themissiles came from sling shots, he thereafter identified theparticular type of slingshots in the hands of the perpetra-tors, slingshots known as "Wrist Rockets" slingshots.I do not doubt that identification of familiar forms (in-cluding the tall and well-built Howard) and faces can beinstantaneous (Howard and Brown were well known toRusselburg)-at least under ideal conditions for observa-tion. The ability to identify varies with the ability of theobserver and with the surrounding physical circumstances.To say that Russelburg, who could not tell a van from a caror red from white, could not only identify their faces butalso could see relatively small objects in their hands andidentify the particular type of objects, it seems to me, isanother matter. Here, there was admitted total darkness(except for the fire at the backs of the perpetrators), and thefigures were at least 50 feet away and were observed onlyfor an instant out the rear window after missiles had hit andbefore the rear window was smashed. I do not credit Rus-selburg's identification.(e) Finally, as noted above, I was impressed by the cir-cumstance that Russelburg, having radioed to RichardMorrison that the truck was being hit, failed to tell eitherKelly (his companion) or Morrison, either on the radio orthereafter when he saw him at the guardhouse, whom hehad seen launch the missiles. While he was under no legalobligation to tell either of them, it seems to me that hewould have said something to one of them in the excitementof the action even if he did not mention the names of theperpetrators. In short, I conclude Russelburg did not, insome way, mention that he had recognized the perpetratorswhen he was in the truck with Kelly or thereafter on theradio with, or speaking directly to, Morrison or thereafterwhen he was riding with Neely to the State police simplybecause he did not know who they were.In view of the (I) physical circumstances resulting in thedifficulty of identification, (2) Russelburg's testimonial dis-crepancies, (3) Respondent's overall failure to support Rus-selburg's testimony by the production of guards' reports, (4)Respondent's failure to corroborate Russelburg's testimonywith the production of Neely. and in view of the adverseinferences I have drawn from Respondent's failure to pro-duce written documents and witnesses in support of its case,I do not credit Russelburg's identification of Howard andBrown as the perpetrators. Rather. I find that the evidence.considered as a whole, shows that Kelly and Russelburg,while parked on Access Road at and before 8:40 p.m.. hadthe pickets, including Brown and Howard, under observa-tion and that in making the U-turn in the middle of theAccess Road and Route 334. Kelly drove the truck within20 to 30 feet of the pickets surrounding the fire barrel. Itwas at those times, rather than thereafter from the rearwindow of the security truck, I conclude, that Russelburg.by reflected firelight or in the truck's headlights or other-wise, saw and recognized Brown and Howard, standingamong the 20 pickets. Assuming. arguendo, that he latersaw figures launch missiles at the truck. I conclude thatRusselburg could not identify the perpetrators.Why Russelburg chose Brown and Howard as the cul-prits is not at all clear. General Counsel at first attempted toprove that they were chosen because they had filed toomany grievances under the collective bargaining agreementagainst Respondent. It appeared, however, that other unitemployees on the picket line had filed at least as many asHenry Howard. In his brief, General Counsel alternativelyargues (G.C. Br., p. I I ) that Russelburg, in a state of fatigueinduced by working long hours (12 hours per day) becauseof the strike, retaliated against Howard because he was adiscipline problem. General Counsel, however. at the sametime, admits that Brown, a high school aquaintance of Rus-selburg, was no such discipline problem. General Counselthen argues only that Russelburg. in his status as the newlyappointed supervisor and in his state of fatigue induced bythe strike and the strikers, regarded Brown, his one-timefriend, and Howard. who worked directly under Russel-burg's supervision in the Cast House, as the "enemy" and.needing a scapegoat for retaliation because of the assault,named the persons whom he recognized on the picket line.While I agree with the General Counsel's ultimate con-clusion that Russelburg could not, and did not, identifythem after his vehicle was struck, I do so only on theground that he saw Howard and Brown on the picket line,was confident of their identification, resented the subse-quent attack on the vehicle and blamed Howard andBrown when reporting the incident to the police. It is un-necessary to speculate, as does General Counsel. whetherthe vehicle's U-turn into the intersection near the picketswas intentionally provocative."'I thus agree that Russelburg's identification of Brown and Howard asthe culprits was an invention (GC. Br.. p. 10) To the extent however thatGeneral Counsel asserts (Br. p 10) that the burden of proof was on Respon-dent to prove the identity of the perpetrators, he is in error. The burden onRespondent is solely that of establishing an "honest belief" The negativeburden, the burden to prove that Howard and Brown did not assault thetruck, is on General Counsel. I conclude as below noted, that this finalburden was not on the General Counsel, under the circumstances of thiscase, due to Respondeni's failure to prose an honest belief on its own part.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the above conclusions, particularly thepeculiar credibility defects in Russelburg's testimony, I amconstrained to conclude further that his identification ofBrown and Howard was not merely honestly erroneous. Ithus further conclude that, through Russelburg, its soleidentifying source, Respondent failed to establish any be-lief, much less an "honest belief," that Brown and Howardwere responsible for the obviously serious misconductwhich occurred."Under such circumstances, it appears from Rubin Bros.Footwear, Inc., supra at 611, that General Counsel is notobliged to go forward with evidence to prove the innocenceof the alleged perpetrators. Thus, a prima facie violationhaving been proved, the violation of Section 8(a)(1) is per-fected where, as here, Respondent then fails to prove an"honest belief." In that case, since unauthorized acts of vio-lence on the part of individual strikers are not chargeable toparticular union members (Howard and Brown) in the ab-sence of proof that identifies them as participating in suchviolence, Cf. Coronet Casuals, Inc., supra; Sea-land ServicesInc; and Sea-Land of Peurto Rico, a Division of Sea-LandService, Inc., 146 NLRB 931, 949 (1964), enfg. 356 F.2d955, 966 (Ist Cir. 1966), cert. denied 385 U.S. 900 (1966),General Counsel has supported the ultimate burden ofproof which is his, N.L.R.B. v. Burnup & Sims Inc., supra,Rubin Bros. Footwear, Inc., supra, without more.B. General Counsel Affirmatively Proved that NeitherHoward nor Brown Engaged in the Asserted MisconductIn any event, however, Brown and Howard testified thatthey did not launch the steel ball bearings or engage in anyother misconduct. Respondent rightly notes that, accordingto General Counsel's witnesses, no picket saw or heard any-thing on that evening. Even picket William Burch saw noact of violence, even though he apologized to SupervisorGritton for the truck windows being broken. Contrary toany suggestion by General Counsel that the pickets werenot responsible for the damage and even discrediting Rus-selburg's testimony insofar that it states that he saw some-one from the picket line launching the missiles, I conclude,arguendo, that the pickets were responsible for assaultingthe truck in which Russelburg was riding on February 22.Such a conclusion, absent the showing of participation in acommon scheme, not present here, does not, however, makeBrown and Howard responsible. M.P. Industries, Inc., andit Subsidiaries, Micro Alloy of Missouri, Inc. and MidwestPrecision Castings Company, 227 NLRB 1709, 1710 (1977);Coronet Casuals, Inc., supra at 305.Nevertheless, Howard testified he first arrived at thepicket line only 5 minutes before the Kentucky State troop-ers arrived at the picket line at about 8:50 p.m.17 and, thus,after the acts of violence occurred at 8:40 p.m. Were I tocredit Howard and his alibi witness, Jim Tipmore, Howardwould be naturally absolved from participation in the as-'6 Were the misconduct minor or trivial, such misconduct would be insuf-ficient to render the stnkers unfit for further employment. Cf Coronet Casu-als, Inc., 207 NLRB 304 (1973).17 Supervisor Gritton testified that the State police were at the Hot MetalGate at 8:45 p.m. He drove there, met the police, and drove to the AccessRoad intersection-3 to 4 minutes having elapsed.sault. This would also necessarily absolve Richard Brownbecause Brown, according to Russelburg, was in Howard'spresence at the time of the assault. As above noted, how-ever, I have not credited Howard or Tipmore and havefound that Howard, indeed, was present at the fire barrel atabout 8:40 p.m. on February 22. Brown admitted he wasthere. In this connection, Howard, convicted by a jury ofarmed assault with intent to rob, was sentenced to 10 yearsin custody on February 5, 1971 (Resp.'s Exh. 3). Respon-dent would discredit his testimony on that basis. See: Rule609 (a), (b), Federal Rules of Evidence.On the basis of the above discussion relating to Howard'spresence at the fire barrel at or about the time of the de-struction of the rear window of the truck, I do not crediteither Howard or his corroborating witness, Tipmore, inso-far as their testimony suggests that they were not present atthe fire barrel at that time. Rather, I credit Tipmore, pres-ently employed by Respondent for over 7 years and super-vised by Russelburg, only insofar as he testified herein thathe was present at the picket line at almost all times thatHoward was present and did not see him engage in miscon-duct. Tipmore particularly testified that he did not alwayshave Howard in direct observation. Tipmore could easilyhave testified that he observed Howard at all times, but hedid not do so. Thus, I credit Tipmore and through Tipmore,Howard, insofar as Tipmore and Howard testified thatHoward did not engage in acts of violence at the picket line.Similarly, I credit employee Potts' and employee Burch'stestimony that they were at the picket line with Brown andthat Brown did not engage in picket line misconduct.As above noted, from all the testimony in the case andthe circumstances herein, I conclude that Howard andBrown were at the intersection when, prior to 8:40 p.m.,guard Kelly and Russelburg observed them at the fire bar-rel and, at about 8:40 p.m., when they U-turned into theintersection and saw Howard and Brown both in the lightof the fire barrel as well as from the headlights on the guardtruck. While I am skeptical of the solidarity of the GeneralCounsel's witnesses in failing to note any picket line vio-lence, especially in view of Burch's apology to SupervisorGritton for the truck damage, I am less inclined to disbe-lieve the denial by Brown and Howard and their corrobo-rating witnesses than I was Russelburg's testimony. I mustmeasure them up individually as well as collectively. I con-clude that neither Burch nor Potts nor Tipmore (either pre-sent employees testifying against their employer or, in thecase of Burch, a former employee) was unbelievable, andtheir testimony should be credited to the extent above.Georgia Rug Mill, 131 NLRB 1304, 1305, footnote 1 (1961).Thus, their testimony that they were in the presence ofBrown and Howard and did not see them engage in acts ofviolence leads me to conclude affirmatively that the evi-dence, while less than conclusive, preponderates in supportof an affirmative finding that neither Howard nor Browncommitted the alleged acts of violence.As above noted, while it seems that some one or more ofthe pickets did attack the security truck, the Russelburgtestimony and the General Counsel's witnesses' testimonynot only do not permit the finger of guilt to point at How-ard and Brown, but also affirmatively demonstrate thatthey were not responsible.302 NATIONAL STEEL CORPORATIONBy failing to reinstate Howard and Brown, each havingpreviously offered to (or there having been an offer on theirbehalf) unconditionally to return to work, after the conclu-sion of an economic strike. Respondent violated Section8(a)(1) of the Act. .L R.B v. Burnutp & Sims. Inc.. .vupr.CON(lLI SItNS Of LAWI. Respondent, National Aluminum Division of Na-tional Steel Corporation, is an employer within the meaningof Section 2(6) and (7) of the Act.2. Aluminum Workers International Union, LocalUnion No. 132. AFL CIO. herein called the Union. is alabor organization within the meaning of Section 2(5) of theAct.3. Howard and Brown having unconditionally offered toreturn to work were refused reinstatement by Respondenton or about March 13. 1978, because they engaged in alawful economic strike: and by such action the Respondentviolated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within themeaning of Section 2(6) and (7) of the Act.TilE RMFI)YTo effectuate the policies of the Act, I find it necessarythat Respondent be ordered to cease and desist from theunfair labor practices found and to take certain affirmativeaction, including offering reinstatement to these employeesto their former jobs or, if those no longer exist, to substan-tially equivalent positions, displacing if necessary any em-ployees assigned to these positions. without prejudice totheir seniority or other rights and privileges, and to makethem whole for any' losses they may have suffered as a re-sult of the unlawful interference with their rights and therefusal to reinstate them on a timely basis. i.e., on March13, 1978. All such losses are to be reimbursed in the mannerset forth in F. W. Woolworth Compantv, 90 NLRB 289(1950), with interest thereon to be computed as prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).'8 I shallfurther order that Respondent post an appropriate notice.Upon the foregoing findings of fact, conclusions of law.and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following:ORDER9The Respondent, National Aluminum Division of Na-tional Steel Corporation, Hawesville, Kentucky. its officers.agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to reinstate any employee, whohas unconditionally offered to return to his job, for havingengaged in a lawful strike or other concerted activity pro-"See, generally, Isis Plumbing Heating Co. 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations. be adopted by the Board and become tsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.tected under the provisions of Section 7 of the NationalLabor Relations Act. as amended.(b) In any other manner interfering with. restraining. olcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action necessar\ to e-fectuate the purposes and policies of the Act:(a) Offer to Henry Howard and Richard Brown immiledi-ate and full reinstatement to their former obs or. If theirjobs no longer exist. to substantially equisalent positions,without prejudice to their seniorit, or other rights andprivileges, and make them whole lor an! loss of CaltEnlllgcommencing March 13. 1978. in the manier set forth in thesection of this Decision entitled 'I'he RemedL."(hI Preserse and. upon request. make a ailabhle to heBoard or its agents. for examinaltion and cop, ing. all pat!-roll records. social securits pa nmelnt records. timnecards.personnel records and reports. and all other records neces-sary to analyze the amount of backpa;l due under the termsof this Order.(c) Post at its Hawessille. Kentuclk. plant copies of theattached notice marked "Appendix."2( Copies of the noticeon forms provided b the Regional DI)rector of Region 9.after being duly signed bh an authorized representati.e ofRespondent, shall be posted bh the Respondent immedi-ately upon receipt thereof' and be maintained tfor 0 con-secutive days thereafter, in conspicuous places. including allplaces where notices to employees are customarils posted.Reasonable steps shall be taken by the Respondent to en-sure that the notices are not altered. detaced,. or covered b\any other material.(d) Notify the Regional Director of Region 9 of' the Na-tional Labor Relations Board. in uwriting. ithin 20 daysfrom the date of this Order. what steps the Respondent hastaken to comply herewith.12 In the event that this Order is enforced h a .ludgment i the I nitedStates court of Appeals, the :lrds in the notice reading "Posted hb order otthe National Labor Relatiins Board" shall read Posted Pursulant to a Judg-ment of the United States Court otf Appeals Entorcing an order ol the Na-tional .ahbor Relations Board "APPENDIXNori( i 10 EI {l oYI l : sPOSIFI) BY ORI)IR ()i 111INA11()NAI. LABOR RI Alli()NS BOARD,An Agency of the United States GovernmentW'l I.'11. NOt fail or refuse to reinstate an em-ployee because he engages in the protected concertedactivity of engaging in a strike upon his unconditionaloffer to return to work.WE IIi NOT in any other manner interfere with.restrain. or coerce our employees in the exercise of theright to self organization: to bargain collectivel3through representatives of their own choosing: to en-gage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection: or torefrain from any and all such activities.WF. wtIl.. offer to Henrs How ard and RichardBrown immediate and full reinstatement to their for-303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmer jobs or, if their jobs no longer exist, to substan-tially equivalent positions without prejudice to theirseniority or other rights and privileges, discharging ifnecessary any replacements and WE WILL make themwhole for any earnings lost as a result of our unlawfulconduct against them, plus interest, according to thelaw.NATIONAL ALUMINUM. DIVISION OF NATIONALSTEEL CORPORATION304